In concurring in the opinion of Mr. Justice Cothran in this case, I desire to make this explanation: It is my understanding that it is not the intention of the Court to hold that the plaintiff has no claim against the estate of H.J. Stockman, deceased, for services rendered in caring for the child in question, or that she is precluded from establishing such claim, but that she has the right and may file and prove *Page 538 
against said estate such claim, if any she has, or any other claim she may have against the estate, in the manner prescribed by law. With this explanation I concur in the opinion of Mr. Justice Cothran.
MESSRS. JUSTICES BLEASE, COTHRAN, STABLER and BONHAM concur.